Citation Nr: 0120379	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  97-29 814	)	DATE
	)
	)
       MERGED APPEAL


On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder (characterized as anxiety disorder or dysthymic 
disorder), claimed as secondary to the veteran's service-
connected left varicocele [and loss of creative organ for 
which the veteran is in receipt of special monthly 
compensation, claimed herein as infertility].

2.  Entitlement to service connection for a left knee 
condition.

3.  Entitlement to service connection for right carpal tunnel 
syndrome.

4.  Entitlement to service connection for a skin disorder 
described as actinic/seborrheic keratoses.


REPRESENTATION

Appellant represented by: Disabled American Veterans



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from June 1973 to June 1976.

This appeal to the Board of Veterans' Appeals (the Board) was 
initially taken from a rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii, in July 1997 regarding the issue shown as #1 on the 
front page of this decision, as well as whether new and 
material evidence had been submitted to reopen the claim for 
service connection for a variously diagnosed bilateral foot 
disorder to include plantar fasciitis and pes planus with 
metatarsal subluxation; and entitlement to an evaluation in 
excess of 10 percent for left varicocele.  

In a VA Form 1-9, dated in September 1997, the veteran 
checked both that he wanted to appeal personally before a 
Member of the Board and also to appear at a hearing at the 
RO.  The veteran's notice of disagreement (NOD) to the action 
had identified his dissatisfaction with these issues as well 
with the decision regarding his right hand.  

However, in his Substantive Appeal, the veteran also 
indicated that he intended to appeal on the issues relating 
to rating his allergic rhinitis (then rated as 10 percent 
disabling), and his varicocele, and the issue relating to 
foot problems, and his jaw and teeth problems (characterized 
in the rating action as service connection for dental trauma 
and removal of impacted wisdom teeth ## 17, 18, 21 and 32).  
He made no specific mention of any right hand disability.

In a VA Form 21-4138 dated in October 1997, the veteran 
indicated he wanted to provide testimony at a hearing at the 
RO, and if a Travel Board would be at the RO, he wanted to 
meet with them.  He was asked to clarify that and replied 
that he wanted a hearing at the RO but not a Travel Board 
hearing.  

In a VA Form 9 dated in December 1998, the veteran checked 
that he wanted to appeal all of the issues of the SOC and 
SSOCs, and otherwise vaguely referenced a number of issues 
but it is difficult to pinpoint those specifically.  He also 
indicated he wanted to attend a Board hearing in Washington.

In a letter from the veteran date-stamped in February 1999, 
the veteran specifically withdrew the issue relating to upper 
respiratory symptoms (i.e., sinusitis or allergic rhinitis); 
as a result, that issue was no longer on appeal.  

In the meantime, as the veteran was notified in a letter in 
February 1999, the RO granted service connection for 
residuals of removal of impacted wisdom tooth #31 and 
temporal mandibular jaw (TMJ) syndrome for which a 10 percent 
rating was assigned; no reference was made to any other 
claimed jaw or tooth disabilities.  All other benefits were 
denied including as related to left varicocele as well as 
right carpal tunnel syndrome and bilateral foot disorder.  

The veteran submitted a NOD with the general denial of his 
claim for disability and specifically disagreed with the 
denial of service connection for plantar fasciitis and a 
nervous disorder secondary to infertility.

In the interim, a VA Form 119 is of record showing that the 
veteran's apparent also-then pending claim for vocational 
rehabilitation/Chapter 35 benefits, had been allowed in April 
1999.

The SSOC issued in February 1999 included right carpal tunnel 
syndrome disability.  In communications from the veteran in 
March and May 1999, he made no reference to any hand 
disability, nor did his then representative reference a hand 
disability in April 1999.  

In June 1999, the RO acknowledged receipt of the veteran's 
claim for a left knee disability and informed him that he 
needed to submit evidence reflecting a well-grounded claim in 
that regard.

Communication from the veteran in August 1999 was to the 
effect that he could not pay for a trip to Washington for a 
hearing, but asked that his representative do so.

In an informal hearing presentation in August 1999, the 
veteran's then representative referred to the right hand 
issue as being on appeal as well as the other three issues 
shown on the cover of the subsequent Board decision in 
September 1999.  

In pertinent part, in a decision in September 1999, the Board 
denied entitlement to a rating in excess of 10 percent for 
the left varicocele and declined to reopen the claim relating 
to bilateral foot disorders.  These issues are no longer part 
of the current appeal.  

In the September 1999 decision, for reasons stated in detail 
therein, the Board noted that a Substantive Appeal was not of 
record on the right hand issue and referred the issue to the 
RO for appropriate consideration in that regard. 

The Board also remanded the remaining issue regarding service 
connection for a psychiatric disorder for a supplemental 
statement of the case (SSOC).  The SSOC was issued in October 
1999; the veteran indicated his intent to appeal, and that 
issue is again before the Board.

In the meantime, in October 1999, the RO denied the veteran's 
claim for service connection for a left knee disorder on the 
basis that the veteran had not submitted a well-grounded 
claim.  In a document date stamped in October 1999, but shown 
as "recorded" in February 2000, the veteran indicated his 
disagreement therewith and asked to have a hearing at the RO 
on the left knee issue.  

In October 1999, the veteran's then representative, Disabled 
American Veterans, raised the issue relating to a right hand 
injury, claimed as carpal tunnel syndrome.  

The RO sent correspondence to the veteran to the effect that 
while he had not included this issue in his prior Substantive 
Appeal of March 1999 to the Board, the issue had been 
included in the pertinent SOC in September 1997, and he had 
at that time said that he wished to appeal all issues on the 
SOC.  Accordingly, he was informed that if he wished the 
claim to be considered as such, he was to submit additional 
evidence in that regard within a given time frame, or 
indicate that he wished the issue withdrawn.  He submitted a 
VA Form 9 dated in October 1999 on which he checked that he 
wished to appeal all issues on the SOC and wanted a Board 
hearing in Washington, D.C., and to which he attached 
additional clinical records.

The veteran also submitted additional correspondence in 
October 1999 reiterating his claims with regard to a nervous 
disorder secondary to infertility.

In a document dated in November 1999, the veteran submitted 
additional evidence with regard to his right hand, and 
confirmed his intent to appeal same.

A hearing notice was sent out in February 2000 showing 
scheduling for March 7, 2000.

A VA Form 119 is of record dated in February 2000 in which 
the veteran was noted to have contacted the RO with the 
concern that the Board had not been aware of all pertinent 
evidence in the September 1999 decision.  

The RO responded in a letter in February 2000 to the effect 
that any argument with the Board decision was to be directed 
to the Board, but that his claims for a nervous condition due 
to service-connected varicocele, service connection for a 
left knee disorder, and right hand carpal tunnel syndrome 
remained pending at the RO.  It was also noted that he was 
scheduled for a hearing in March 2000.

In February 2000, the Board's Vice Chairman denied the Motion 
for Reconsideration of the September 1999 decision submitted 
by the veteran through his United States Senator.  

In a VA Form 21-4138 dated in March 2000, the veteran asked 
to cancel his personal hearing and sought an informal 
conference instead.  Such a conference was held on March 7, 
1000, a summary report of which is in the file.  The veteran 
was to obtain additional evidence with regard to the right 
carpal tunnel syndrome, left knee and mental disabilities as 
claimed, and the RO was to endeavor to secure additional 
service records.

A memorandum document dated the following day, March 8, 2000, 
is of record from the veteran's then representative reopening 
his claim for service connection for a skin condition claimed 
as actinic/seborrheic keratosis as a result of extended 
exposure to sun in service.  

The RO informed the veteran that in order to submit a well-
grounded claim, he needed to provide various types of 
evidence.  In March 2000, the veteran submitted clinical 
evidence, copies of some official records and an affidavit 
from a service comrade.  The veteran also submitted 
correspondence with regard to his inability to get VA to deal 
with his claims, etc.

A copy of RO correspondence to the veteran's Congresswoman 
dated in April 2000 is of record in which it was noted that 
the veteran had several already service-connected 
disabilities; and that he had disagreed with some of those 
evaluations; and that he had "several appeals pending" and 
had recently submitted a claim with regard to a skin 
disorder.  Other Congressional representatives received 
similar communications.

In June 2000, following VA examination and a negative reply 
with regard to additional service records, rating action 
denied service connection (showing Paralyzed Veterans of 
America as his representative), and a SOC was issued on 
service connection for left knee condition. 

In a VA Form 9, a Substantive Appeal, signed in July 2000, 
the veteran again checked that he wanted a Board hearing in 
Washington, D.C.  He indicated that he had read the SOC and 
wanted to appeal the issue relating to his left knee.  

The veteran then submitted additional correspondence and 
several batches of clinical data relating to his psychiatric 
problems alleged to be associated with his varicocele and 
associated difficulties, relating to skin problems, a left 
knee disorder, and right carpal tunnel syndrome [issues which 
he specified in correspondence with his Senator to be those 
now on appeal].  

The veteran also submitted a statement from a comrade 
relating to his having been exposed to excessive sunlight, 
developing sunburn, and having developed right hand carpal 
tunnel syndrome as a result of service.  

The veteran submitted a statement from his employer relating 
to left knee disability as impacting his work but not being 
related to any work injury.  He underwent a VA examination 
and submitted another statement from National Personnel 
Records Center (NPRC) to the effect that additional service 
records were not found.

A rating action by the RO in October 2000 denied service 
connection for right carpal tunnel syndrome and a skin 
disorder, and deferred a tinnitus claim.

The veteran submitted additional private medical evidence 
dated in October 2000 relating to his foot problems, left 
knee problems as well as skin problems.

A SOC in December 2000 noted that service connection for a 
left knee condition had been subject to a SOC in June and 
Substantive Appeal in July 2000; that additional private 
evidence had been submitted in October 2000; and the claim 
continued to be denied.  

A second SSOC was issued in December 2000 relating to the 
issues of right carpal tunnel syndrome and the skin disorder.

A third SSOC was issued in December 2000 relating to service 
connection for a mental disorder as due to service-connected 
loss of use of a creative organ.

In a VA Form 9, Substantive Appeal, dated and received in 
December 2000, the veteran again checked that he wanted a 
Board hearing in Washington, D.C.; and that he wanted to 
appeal all of the issues on the SOCs he had been sent by the 
RO; he further cited these issues.  

The RO sent the veteran a letter to the effect that the VA 
Form 9 had been received before the last SSOC so he had to 
submit another on that issue.  

In the meantime, in a rating action in January 2001, service 
connection was granted for tinnitus.

In January 2001, the veteran was shown to have returned three 
VA Form 9's, Substantive Appeal, although dates shown thereon 
included one for December 2000.  In all, he again checked 
that he wanted a Board hearing in Washington, and that he was 
appealing all the issues on pertinent prior SOCs.  
Specifically, the veteran provided arguments with regard to 
right hand injury and carpal tunnel syndrome, a skin disorder 
(actinic/seborrheic keratoses), left knee disability, and 
mental disability.

A rating action dated in "February 1999", but specifically 
citing various adjudicative actions in December 2000, and 
January and February 2001, was filed in the claims file 
thereafter, confirming denial of service connection for a 
mental disorder as due to service-connected varicocele 
condition.  

Action was deferred by the RO in February 2001 to obtain 
additional private treatment records relating to his left 
knee as mentioned in one of the VA Form 9's.  He also 
referred to having turned in other records to the American 
Legion.

A VA Form 119 is of record dated in March 2001 reflecting 
that the veteran had contacted the RO and had been told that 
the issues relating to his claims for service connection for 
left knee condition, right carpal tunnel syndrome and 
actinic/seborrheic keratoses were "ready for the BVA"; and 
that he had not yet taken further action on the final issue.  
He indicated that he had no further evidence to submit on the 
dysthymic disorder claim, and that he wanted his claims in 
these issues to be sent on appeal to the Board.

Clinical data was received from the above cited private 
physician in March 2001, labeled a duplicate.

The veteran submitted a letter in March 2001 in which he 
specifically again disagreed with the decision relating to 
his claim for mental disorder secondary to infertility as 
cited in the latest SOC.  He also indicated he was confused 
about his various claims' status, and that he was no longer 
represented by any service organization.

The RO issued (and filed chronologically) SOC, dated in 
"December 2000" but citing adjudicative actions which took 
placed in December 2000, January, February and March 2001, 
confirming prior denial of claim for left knee condition.  

A VA Form 119 is also of record showing that the veteran had 
called the RO inquiring about the status of his multiple 
claims, and about a variety of other questions.  He asked for 
a hearing at the RO unless these various questions could be 
answered to his satisfaction by phone.

Correspondence was sent to the veteran by the RO in March 
2001 to the effect that he had said he was representing 
himself, but that the record showed that he was being 
represented by AMVETS, but prior to that, had been 
represented by Vietnam Veterans of America.  He was told that 
the appeals pending were on all four issues, and that the RO 
was waiting for his response to the SOC regarding his left 
knee condition, and noting that he had verbally indicated 
that no further evidence was available, he needed to put that 
in writing.  

The veteran immediately responded by stating in writing that 
no further evidence would be forthcoming, asking that his 
claims be sent to the Board immediately, and reiterating that 
he had no representation.

The RO issued two VA Form 8's citing as pending issues the 
issues shown on the front page of this decision.  The RO 
concurrently described the current appeal as being a merger 
of the prior and these new issues, and issued tracking 
documents to that effect.  The only personal hearing 
reference thereon is that the veteran had canceled a hearing 
prior to the conduction of the informal conference some time 
before.  It was noted that there was no local AMVETS 
representative at the RO.

Additional memorandum was entered into the file to the effect 
that representation had been changed from Vietnam Veterans of 
America on March 19, 2001, to AMVETS without notification to 
AMVETS, and after original certification to the Board; AMVETS 
on appeal returned the file without accepting representation.  
There was subsequent confirmation by memoranda in the file 
that there was then no confirmed representation including by 
AMVETS.

In a priority envelope received directly from the veteran by 
the Board on June 19, 2001, he submitted copies of some prior 
clinical evidence, a letter prepared by himself and a medical 
statement relating to his care in June 2001.  There was no 
waiver of initial RO consideration thereon pursuant to 38 
C.F.R. § 20.1304(c) (2000). 

Subsequent to receipt by the Board of the aforecited 
evidence, the veteran submitted another power of attorney in 
favor of Disabled American Veterans (DAV) and DAV issued an 
informal presentation on his behalf, dated June 26, 2001, in 
which it indicated it was the veteran's intent to waive RO 
consideration of that evidence already submitted and of 
record prior to the DAV assumption of the power of attorney.  

In the interim, the veteran directly submitted additional 
clinical evidence to the Board, received June 26, 2001, 
regarding the special VA examination conducted in June 2001 
relating to one of the issues herein on appeal and opining, 
in pertinent part, that the veteran had injured the right 
hand area in service.  Again, there is no waiver pursuant to 
38 C.F.R. § 20.1304(c) (2000).  This evidence was added to 
the claims file on June 29, 2001 and is now of record.

A personal hearing was scheduled for the Board in Washington 
on August 23, 2001.  In a communication received by the Board 
from the veteran on July 18, 2001, he indicated that he would 
be unable to appear at that hearing, and asked that his 
representative appear on his behalf.



REMAND

As noted above, the adjudicative background of this case is 
exceptionally long and convoluted if not particularly 
complex.  

The specifics of the directives of the Board's remand in 
February 1999 were reasonably addressed, per se, by the RO.

Nonetheless, since that time, three additional issues have 
been perfected and are now integrated into the current 
appeal.

Moreover, there are some additional due process problems in 
the case which mandate that the case be remanded for 
immediate resolution. 

Furthermore, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
229 F.3d 1369 (Fed. Cir. 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is also required to ensure compliance 
with the notice and duty to assist provisions contained in 
the new law.  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Under ongoing regulations, VA has had a duty to assist the 
veteran in the development of facts pertinent to his claim.  
Although previously limited to a certain degree to 
circumstances where there was a well-grounded claim, the 
basic duty to assist has nonetheless always been held to 
include acquisition of all pertinent records, and conducting 
a thorough medical evaluation so that the evaluation of a 
claimed disability will be a fully informed one.  Littke v. 
Derwinski, 1 Vet. App. 90, 92 (1990).  

To ensure that the Board has met its duty to assist the 
veteran in developing the facts pertinent to his claim and in 
all other due process matters, the case is REMANDED to the RO 
for further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

Although the veteran has indicated that 
no additional evidence would be 
forthcoming from him, it is noted that he 
has indicted that he previously gave 
evidence to The American Legion, evidence 
about which nothing more is now known.  
The RO should check with all of the 
veteran's prior (and again, present) 
representatives since 1997 to include 
(but not necessarily limited to) DAV, 
American Legion, PVA, AMVETS and Vietnam 
Veterans of America, to determine whether 
additional files are available therefrom.  
This search should be documented in the 
file and all evidence secured as a result 
thereof added to the file.

2.  The veteran has repeatedly indicated 
that he wanted to attend a hearing.  On 
one occasion, a telephone conference was 
substituted for an RO hearing when he 
could not attend.  And most recently, the 
veteran indicated that he was unable to 
travel to Washington for a hearing 
scheduled for August 23, 2001.  
Accordingly, the veteran should be given 
the opportunity to clarify his desires 
for a hearing at the RO or before a 
Member of the Board on travel to the RO 
(in which regard he should be fully 
informed that since a Member of the Board 
was recently in Honolulu to conduct 
hearings with other veterans, there may 
be a time delay before that can take 
place), and in accordance therewith, a 
hearing should be scheduled, as 
expeditiously as possible, in concert 
with his current representative.

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).

4.  The RO should arrange for VA medical 
examinations of the veteran by an 
appropriate specialists to include a 
dermatologist, psychiatrist and 
orthopedist, on fee bases if required, 
for the purpose of ascertaining the 
nature, extent of severity, and etiology 
of current disabilities as claimed.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the medical specialists prior 
and pursuant to conduction and completion 
of the examination.  The medical 
specialists must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  

The medical specialists should conduct 
any further indicated studies which are 
felt will assist in provision of the 
medical opinions requested.  The medical 
specialists must address the following 
medical issues:

(a) Is it at least as likely as not that 
the veteran's skin disorders are related 
to service, and/or exposure to sunlight 
in service or anything of service origin?

(b) Is it as likely as not that the 
veteran's right carpal tunnel syndrome is 
due to service or anything of service 
origin?

(c)  Is it as likely as not that the 
veteran's mental problems are in any way 
due to service or service-connected 
disability and/or impacted by his 
varicocele and sterility and related 
issues?

(d)  Is it as likely as not that the 
veteran's left knee disorder is due to 
service or anything of service origin?

If the veteran declines or is unable to 
report for VA examinations, as required, 
the RO should refer the claims file to 
the pertinent medical specialists just 
the same for response to the above 
requested medical opinions on the basis 
of the evidence of record.

Any opinions expressed by the medical 
specialists must be accompanied by a 
complete rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested medical development 
has been completed to the extent 
possible.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  

The RO is advised that where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should review all 
of the evidence of record including that 
submitted directly to the Board, and 
fully adjudicate the issues of 
entitlement to service connection for a 
psychiatric disorder secondary to the 
veteran's service-connected left 
varicocele [and loss of creative organ, 
also claimed herein as infertility], for 
a left knee condition, for right carpal 
tunnel syndrome and for a skin disorder 
described as actinic/seborrheic keratoses 
on a de novo basis.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is hereby notified that failure 
to report for a scheduled VA examinations without good cause 
shown may adversely affect the outcome of his claim for 
service connection.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


